In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas *1445corpus. Upon consideration of the petition for a writ of habeas corpus,
IT IS ORDERED by the court that the petition be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court that petitioner’s application to set bail and suspend execution of sentence pending consideration of petition be, and hereby is, dismissed as moot.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., coneur.